Case: 1:18-cv-00087-MWM-KLL Doc #: 177 Filed: 07/28/20 Page: 1 of 6 PAGEID #: 1005




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

KIJAI KHAMISI, et al.,                                        Case No. 1:18-cv-0087
      Plaintiffs,                                             McFarland, J.
                                                              Litkovitz, M.J.

       vs.

JOSEPH DETERS, et al.,                                        REPORT AND
     Defendants.                                              RECOMMENDATION


       Plaintiffs Ayinde Khamisi, Jelani Khamisi, Kaia Khamisi, Kijai Khamisi and Kimberly

Khamisi filed this pro se action under 42 U.S.C. § 1983 alleging violations of their civil rights.

They named as defendants Hamilton County Court of Common Pleas Judge Robert Ruehlman;

Golf Manor police officers Mathew Geraci and Jill Matthews (the “Golf Manor defendants”);

Cincinnati Police Dept. Dist. 4 officers Igel Samuel, Raymond G. Marsh, Jr., and Michael

William Moore (the “City defendants”); and Hamilton County, Ohio employees Prosecuting

Attorney Joseph Deters, Assistant Prosecuting Attorney William Anderson, Debra Shinaman,

Clerk of Court Aftab Pureval, Hamilton County Justice Center Criminal Clerk Connie Enderle

(listed as “Connie Doe” in the complaint), Judge Ruehlman’s Law Clerk Jonathan Kelly, Judge

Ruehlman’s bailiff Laura Hayslip, Hamilton County Court of Common Pleas Magistrate Mike

Bachman, and Hamilton County Sheriff Jim Neil (the “County defendants”).

       The complaint alleged that all plaintiffs, with the exception of Kijai Khamisi, were

named in a 21-count felony indictment on November 8, 2017; Jelani Khamisi was incarcerated

on a $150,000 bond; and the remaining plaintiffs had not been apprehended as of the date the

complaint was filed.   (Doc. 7, ¶¶ 2, 32, 33).   The complaint alleged that the indictment was

“fraudulent” and was “knowingly and maliciously concocted and supervised” by defendants
Case: 1:18-cv-00087-MWM-KLL Doc #: 177 Filed: 07/28/20 Page: 2 of 6 PAGEID #: 1006




Deters, Anderson, Schinaman, Ruehlman, Bachman, Hayslip, Enderle (Doe), Neil and Pureval

from “civil quiet title-verified complaints, that [plaintiffs] had individually filed with the

Hamilton County Common Pleas Court, over a 2 year span of time.” (Id., ¶ 2).            The complaint

further alleged that the indictment was obtained without probable cause because it does not

charge an element of any of the crimes plaintiffs are alleged to have committed, which are theft,

unauthorized use of property, and tampering with records.       (Id., ¶ 36).   The bill of particulars

accused plaintiffs of “illegally ‘squatting’ and attempting to steal a house. . . .” (Id., ¶ 37).

       At the time the complaint was filed, plaintiffs had also filed several habeas petitions in

this Court which clarified the allegations of the complaint in relevant respects.     Read together, it

appeared from these filings that plaintiff Jelani Khamisi was a pretrial detainee at the Hamilton

County Justice Center.    See Doc. 7, ¶ 31; see also Jelani Khamisi v. State of Ohio, et al., No.

1:18-cv-110 (Doc. 2, 3/1/2018; Doc. 5, 3/22/18) (Bowman, M.J.; Barrett, J.) (dismissing habeas

petition filed by Jelani Khamisi, “a pretrial detainee at the Hamilton County, Ohio, Justice

Center,” on the grounds of Younger abstention and failure to exhaust all available state

remedies).   Plaintiffs Ayinde Khamisi and Kaia Khamisi had been indicted on felony charges

and were fugitives from justice. See Doc. 7, ¶¶ 2, 33; see also Ayinde Khamisi v. State of Ohio,

et al., No. 1:18-cv-113 (Doc. 2, 3/1/2018; Doc. 5, 3/22/2018) (Bowman, M.J.; Barrett, J.)

(dismissing habeas petition on the grounds the petitioner was apparently a fugitive from justice

and an exception to Younger abstention was not warranted); Kaia Khamisi v. State of Ohio, et al.,

No. 1:18-cv-112 (Doc. 2, 2/22/2018; Doc. 3, 3/22/2018) (Litkovitz, M.J.; Barrett, J.) (same).        It

appeared that Kimberly Khamisi was also a fugitive from justice when she filed the complaint


                                                   2
Case: 1:18-cv-00087-MWM-KLL Doc #: 177 Filed: 07/28/20 Page: 3 of 6 PAGEID #: 1007




(Doc. 7, ¶¶ 2, 33), but she had since been apprehended and had been held at the Hamilton

County Justice Center as a pretrial detainee since February or March, 2018.    See Doc. 25,

“Emergency Affidavit Writ of Habeas Corpus and Show Cause Hearing”; see also Kimberly

Khamisi v. Hamilton County Justice Center, No. 1:18-cv-255 (Doc. 1, 4/20/2018).

       The Court dismissed Kijai Khamisi’s claims against all of the defendants. (Docs. 96,

122). The Court also dismissed all claims against the Golf Manor defendants and the City

defendants. (Docs. 96, 122). With respect to plaintiffs Kimberly, Jelani, Ayinde, and Kaia

Khamisi, the Court abstained from exercising its jurisdiction over these plaintiffs’ claims against

the County defendants and Judge Ruehlman, and these claims were stayed pending the

conclusion of the state court criminal proceedings. (Doc. 96).

       Subsequent filings by plaintiffs Kimberly, Jelani, Ayinde, and Kaia Khamisi indicate they

had been convicted by the state court. (Docs. 140, 141, 143, 144). Plaintiffs appealed to the

First District Ohio Court of Appeals and the Supreme Court of Ohio. (Doc. 169-173). On July

21, 2020, the Ohio Supreme Court declined to accept jurisdiction of plaintiffs’ appeals. (Doc.

175-1). To date, plaintiff convictions have not been invalidated by a state or federal court.

       Under 42 U.S.C. § 1983, a plaintiff has no right to relief on the basis of an allegedly

unconstitutional conviction or sentence unless the plaintiff has already succeeded in having the

conviction or sentence invalidated. See Heck v. Humphrey, 512 U.S. 477, 487 (1994);

Cummings v. City of Akron, 418 F.3d 676, 682-83 (6th Cir. 2005); Schilling v. White, 58 F.3d

1081, 1085-86 (6th Cir. 1995). When a plaintiff’s successful § 1983 action would necessarily

imply that his or her sentence or conviction is invalid, the complaint must be dismissed unless


                                                 3
Case: 1:18-cv-00087-MWM-KLL Doc #: 177 Filed: 07/28/20 Page: 4 of 6 PAGEID #: 1008




the plaintiff can demonstrate that the conviction or sentence has already been reversed on appeal,

expunged by executive order, declared invalid by a state tribunal authorized to make such

determinations, or called into question by the issuance of a writ of habeas corpus. Id. See also

Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (a plaintiff’s “§ 1983 action is barred (absent

prior invalidation) – no matter the relief sought (damages or equitable relief) . . . – if success in

that action would necessarily demonstrate the invalidity of confinement or its duration”).

       As explained above, plaintiffs’ complaint alleges that the indictment was “fraudulent,”

“knowingly and maliciously concocted and supervised,” and obtained without probable cause.

A judgment in favor of plaintiffs on any claim stemming from the state criminal proceedings

against them would necessarily imply that their convictions were invalid. See Heck, 512 U.S. at

487. Because plaintiffs have not alleged facts indicating that their convictions have been

invalidated by a federal or state court or other appropriate tribunal, they may not proceed with

their § 1983 claims in this case.

       Therefore, it is hereby recommended that plaintiffs’ complaint be dismissed without

prejudice. See Sampson v. Garrett, 917 F.3d 880, 882 (6th Cir.), cert. denied, 140 S. Ct. 528,

(2019) (directing district court to dismiss claims without prejudice under Heck).

                         IT IS THEREFORE RECOMMENDED THAT:

1. Plaintiffs’ complaint be dismissed without prejudice.

2. The Court certify pursuant to 28 U.S.C. § 1915(a) that for the foregoing reasons an appeal of

any Order adopting this Report and Recommendation would not be taken in good faith and

therefore deny plaintiff leave to appeal in forma pauperis. Plaintiff remains free to apply to

proceed in forma pauperis in the Court of Appeals. See Callihan v. Schneider, 178 F.3d 800,
                                              4
Case: 1:18-cv-00087-MWM-KLL Doc #: 177 Filed: 07/28/20 Page: 5 of 6 PAGEID #: 1009




803 (6th Cir. 1999), overruling in part Floyd v. United States Postal Serv., 105 F.3d 274, 277

(6th Cir. 1997).



Date:    7/28/2020
                                                     Karen L. Litkovitz
                                                     United States Magistrate Judge




                                                5
Case: 1:18-cv-00087-MWM-KLL Doc #: 177 Filed: 07/28/20 Page: 6 of 6 PAGEID #: 1010




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

KIJAI KHAMISI, et al.,                                        Case No. 1:18-cv-0087
      Plaintiffs,                                             McFarland, J.
                                                              Litkovitz, M.J.

       vs.

JOSEPH DETERS, et al.,
     Defendants.


                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations.       This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report

objected to and shall be accompanied by a memorandum of law in support of the objections. If

the Report and Recommendation is based in whole or in part upon matters occurring on the

record at an oral hearing, the objecting party shall promptly arrange for the transcription of the

record, or such portions of it as all parties may agree upon, or the Magistrate Judge deems

sufficient, unless the assigned District Judge otherwise directs. A party may respond to another

party’s objections WITHIN 14 DAYS after being served with a copy thereof. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 6
